Title: To George Washington from William Fairfax, 9 May 1756
From: Fairfax, William
To: Washington, George



Dear Sir
Alexandria 9th May 1756

Your Letter to the Governor, G. Fx, and what accompanied them from Colo. Carlyle &c. describing the calamitous State & Condition of Hampshire & Frederick Countys, And Some Apprehensions of the blood thirsty and savage Enemy’s near Approaches to Shannondoah River and the blue Ridge, both the Council and Ho. of Burgesses thought it necessary the Governor should issue his Orders for half the Militia of the nearest Countys immediately to march to joyn and assist You. The Spirit of just Resentment on the repeated Insults & Attacks has So far prevaild as to animate Mr Attorney and many Gentlemen to enter into an Association for a vigorous Defence and Repulse of our common Enemy and propose being at Fredericksburg Soon. Mr Fielding Lewis is their Commissary to provide Provisions. As the Several Detachments when met at Winchester will be a larger Body than You may now want and put Doctr Walker to Some Difficulty to Supply them, yet it must be rememberd when They were order’d out, The Causes assignd for their being requird made every One think the unavoidable Expences accruing not worthy Consideration. Your proposal to have a good and Strong Fort at Winchester is approvd and think It will be undertaken. The E. of Loudon is dayly expected, Majr Genl Abercromby &c. with Some Regiments, four if not more.
One Matthew Bowyer who had been wth Captn Overton under Majr Lewis on the unsuccessful March towards the Shawanese Town, applied to the Governor for a Lieuts. Commission in your Regiment, but was answerd the Appointment of filling up Vacancys was left to You. I am therefore become a Solicitor in behalf of Bryan Fx who Seems now to like a Military Life, that on a Vacancy You would please to appoint Him a Lieutenant in Some Company whereof the Captain is an exemplary worthy Officer, And if agreable to Bryan of which I am not certain;

I persuade my Self He will diligently apply Himself to learn the Arts of War under your leading Example. The Governor thinks You will and perhaps the Regiment be put on the English or Irish Establishmt.
Colo. Jas Wood’s Removal with his Family, added to the Fears of many people below, thinking He would not desert his Plantation without the utmost Necessity.
You have now a fair Occasion to free your Country from the Savage Invaders which besides the Pleasure it will give You in being the happy Means under God, Lord Loudon will be acquainted with your Merit, and being our Governor in Chief consider you as fitting to Serve on future necessary Employments.
We all here Pticularly Salute You which I witness as Yr very affecte & obedt &c.

W: Fairfax

